      Case 4:19-cv-08426-YGR Document 4-1 Filed 12/27/19 Page 1 of 3



1
2
3
4                       UNITED STATES DISTRICT COURT
5                     NORTHERN DISTRICT OF CALIFORNIA
6
7    THE CALIFORNIA BEACH CO., LLC.,          Case No. 19-cv-08426-JSC
8
                  Plaintiff,
9
10
11        v.                                  [PROPOSED] ORDER
                                              GRANTING TEMPORARY
12                                            RESTRAINING ORDER;
13                                            ORDER TO SHOW CAUSE RE
     MR. HAN XIAN DU,
                                              PRELIMINARY INJUNCTION
14                Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                       PROPOSED ORDER
                                                              CASE NO. 19-CV-08426-JSC
       Case 4:19-cv-08426-YGR Document 4-1 Filed 12/27/19 Page 2 of 3



1          Plaintiff The California Beach Company, LLC has moved pursuant to
2
     Federal Rule of Civil Procedure 65 and N.D. Cal Local Rule 65-1 for a temporary
3
4    restraining order.

5          The Court, having duly considered Plaintiff’s Complaint, motion, and the
6
     declaration and exhibits submitted therewith, hereby makes the following findings
7
8    of fact and conclusions of law:
9          1. Plaintiff is likely to succeed on the merits of its claim under 17 U.S.C.
10
               § 512(f) that Defendant has “knowingly materially misrepresent[ed] under
11
12             this section . . . that material or activity is infringing” thereby damaging
13             Plaintiff “as the result of a service provider” (here, Facebook, Instagram,
14
               and Amazon) “removing or disabling access to the material or activity
15
16             claimed to be infringing.”
17         2. Plaintiff has established a likelihood of irreparable harm if the service
18
               providers (Facebook, Instagram, and Amazon) continue to comply with
19
20             Defendant’s takedown requests in the form of permanently lost customers,
21             reputational harm, and/or loss of customer good will toward Plaintiff.
22
           3. The balance of hardships favor entering this restraining order because if
23
24             this restraining order were not issued the impact to Plaintiff’s business
25
               could be severe enough to impact Plaintiff’s ability to continue as a
26
               business; whereas, if Defendant is able to establish that, in fact, Plaintiff
27
28
                                                                                PROPOSED ORDER
                                               -1-                              19-CV-08426-JSC
       Case 4:19-cv-08426-YGR Document 4-1 Filed 12/27/19 Page 3 of 3



1              has violated Defendant’s legitimate copyright interests, Defendant can
2
               obtain money damages.
3
4          4. To the extent it is implicated, the public interest favors entering this

5              restraining order because the public has an interest in avoiding the misuse
6
               of intellectual property laws by market competitors to wrongfully harm
7
8              competition.
9          Accordingly, Defendant and all persons in active concert or participation
10
     with Defendant, are temporarily restrained from taking down from Facebook,
11
12   Instagram, Amazon, or any other service provider’s website Plaintiff’s online
13   content or product line. This temporary restraint is effective immediately and shall
14
     remain in effect until this Court rules on Plaintiff’s motion for Preliminary
15
16   Injunction. Further, Defendant is hereby ordered to show cause at _________, in
17   Courtroom ___ of the United States District Court located at 450 Golden Gate
18
     Avenue, San Francisco, California 94102, why you, your officers, agents, servants,
19
20   employees, and attorneys, and any other persons who are in active concert or
21   participation with any of the foregoing persons, should not be restrained and
22
     enjoined pending trial of this action.
23
24   Date: _______________, 2020
25
26
                                                Honorable Jacqueline Scott Corley
27                                              United States Magistrate Judge
28
                                                                               PROPOSED ORDER
                                               -2-                             19-CV-08426-JSC
